Broyles, C. J.
1. After correctly charging the jury the law in reference to the defendant’s statement at the trial, it was not error for the court to add: “remembering that it is not under oath nor subject to the penalties incident to a sworn witness.” Ryals v. State, 125 Ga. 266 (1) (54 S. E. 168), and citation-.
2. The remaining ground of the amendment to the motion for a new trial is without substantial merit.
3. The defendant’s conviction was amply authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.